February 27, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: VANGUARD WINDSOR FUNDS (THE TRUST) FILE NO. 2-14336 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Prospectuses and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Frances T. Han Associate Counsel The Vanguard Group, Inc.
